Citation Nr: 1124552	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-38 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to September 1961.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Following certification of the appeal in August 2008, the Veteran submitted additional evidence in support of her claim.  In May 2011, the Veteran's service representative waived RO consideration of that additional evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, remand to the RO is unnecessary for consideration of that evidence received after certification. 


FINDING OF FACT

The Veteran's current lumbar spine disability first manifested after her separation from service and is unrelated to her service or to any incident therein.


CONCLUSION OF LAW

The Veteran's current lumbar spine disability was not incurred in or aggravated by her active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2010).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

The Veteran contends that her current lumbar spine disability is the result of a back injury sustained in service.  Specifically, the Veteran asserts that she injured her low back after falling down stairs in service and that she has experienced low back symptoms since that time.  In support of her claim, the Veteran has submitted various lay statements from family members and friends attesting to their personal knowledge of the Veteran's fall in service and her complaints of continuing back problems ever since service.  

The Veteran's service medical records show that she was seen in service for a back injury that occurred in October 1960 when she slipped while walking down recently-waxed stairs.  A contusion of the low back was assessed.  There was no evidence of bone or nerve injury.  Treatment included APC, meprobamate, and bedrest.  Three days later the Veteran was admitted to the station hospital at Quonset Point, Rhode Island.  It was noted that she was previously seen in the Emergency Room for her back injury and that X-rays taken at that time were negative.  It was noted that the Veteran was also seen one day prior to admission to the hospital at which time she was advised concerning management of her back strain.  Then, 24 hours prior to admission, the Veteran started her normal menstrual period with associated nausea and abdominal cramps and was admitted to the Emergency Room after she fainted in the shower.  Significant findings were limited to the abdomen and back.  There was generalized lower abdominal tenderness and guarding with no masses present.  There was also marked tenderness in the right paravertebral area of the lumbar level.  The Veteran was treated with bed rest on bed boards, heat, mephenesin, and analgesics.  She responded well to the treatment and was discharged to duty and found fit for duty 10 days after admission.  Thereafter, the service medical records are negative for complaints or clinical findings related to the low back.  Discharge examination in September 1961 was negative for abnormality of the spine or complaints related to the low back.

VA medical records dated in March 1989 show treatment for a one year history of increasing right leg numbness and right thigh parasthesias brought on by walking.  It was noted that one year prior, 30 minutes of walking caused the symptoms.  Now, the symptoms were precipitated by five to ten minutes of walking.  Resting relieved the symptoms and there were no bowel or bladder complaints.  The Veteran denied back pain and left lower extremity symptoms.  Noted past medical history was negative for low back pain and physical examination was unremarkable.  Possible spinal stenosis by history was assessed and a CT scan was ordered to rule out spinal stenosis.  In April 1989, the Veteran complained of low back pain and numbness in the right leg with five to ten minutes of walking.  In May 1989, it was noted that a CT scan reportedly showed spinal stenosis.  Thereafter, VA medical records show that an abdominal scout film in November 1991 revealed a normal lumbosacral spine.  In March 1994, the Veteran denied a past medical history of back pain.  However, in September 1995, the Veteran reported a past medical history positive for back pain.

VA treatment records are thereafter silent for complaints related to the low back until September 2001, at which time the Veteran reported occasional low back pain for which she took Motrin for relief.  Discomfort was noted in the lumbar spine with range of motion and an assessment was made of low back pain.  The Veteran sought treatment again for low back pain in November 2002 with a reported onset date two days prior.  She had taken over-the-counter pain medication for her symptoms.  She described the pain as intermittent and rated it as 10 out of 10 when present.  It was not present at the time of the examination.  She also reported slight nausea and several episodes of bladder incontinence.  VA medical records thereafter list chronic low back pain as an ongoing problem but are negative for treatment for the low back until February 2007.  At that time, the Veteran denied back pain on examination but chronic low back pain was assessed.  A February 2007 X-ray of the lumbosacral spine showed minimal degenerative changes but was otherwise normal.

The Veteran was afforded a VA examination in June 2007 during which she reported an in-service back injury sustained when she fell down stairs.  She reported that after receiving treatment in service, including a two-week hospitalization, she continued to have back pain which she treated with APCs and mustard plasters as needed.  Then, 17 years prior to the examination, she began having more problems with back pain and leg pain.  She reported that she controlled her back pain by regulating her activities.  However, if she stood for longer than 10 minutes or walked more than a few yards, her right leg went completely numb.  She also reported fatigue, decreased motion, stuffiness, weakness, spasms, and pain in her lower back.  

On physical examination, there was no evidence of muscle spasm, atrophy, guarding, pain with motion, or tenderness, although bilateral muscle weakness was noted.  The spine appeared normal and there were no abnormal spinal curvatures.  An antalgic gait was noted.  Motor examination revealed active movement against some resistance in bilateral knee extension, bilateral ankle dorsiflexion, bilateral ankle plantar flexion, and great toe extension.  There was no atrophy and muscle tone was normal.  Sensory examination showed decreased light touch over the lateral aspect of the foot on the left and decreased light tough and decreased vibration sense on the right.  Reflex examination revealed hypoactive reflexes.  Range of motion testing was normal, although pain described as a pulling sensation that was relieved by returning to a neutral position was reported at end of range with flexion, extension, left lateral flexion, and left later rotation.  There was no pain on passive motion nor was there pain after repetitive use.

Based on examination of the Veteran and the findings from a February 2007 X-ray and a June 2007 CT scan, the examiner diagnosed mild to moderate degenerative joint disease of the lumbar spine and mild facet joint arthropathy at L3-L4, L4-L5, and L5-S1.  The June 2007 CT scan did not show evidence of a disc bulge or herniation.  The examiner noted that a claims file review was not requested in conjunction with the examination.  However, the examiner opined that if service records showed that x-rays taken immediately after the fall in service showed acute abnormality of the facet joints of L3-L4, L4-L5, and L5-S1, then the Veteran's current back pain could be related to the fall.  However, in the absence of a documented acute injury at the time of the fall, the Veteran's current low back was less likely to be related to the fall she experienced as a young woman over 40 years ago and more likely than not related to an age-associated degenerative process.

In March 2008, a different VA examiner provided an additional opinion regarding the etiology of the Veteran's low back disability based on a review of the Veteran's claims file.  The examiner noted the Veteran's treatment for her back in service, including her admission to the hospital and the notation of marked tenderness in the right paravertebral area.  The examiner noted that in-service x-rays were negative according to the medical record and the diagnosis at that time was contusion of the low back.  The examiner noted that February 2007 X-rays of the lumbar spine showed minimal degenerative changes with well-maintained disc spaces and that the CT scan revealed mild facet arthropathy.  The examiner also discussed a November 2007 MRI which showed no nerve root compression, no disc desiccation, and no spinal stenosis.  Based on review of the claims file, the examiner opined that it was less likely than not that the Veteran's back contusion sustained from a fall down the stairs in service was related to the extremely mild degenerative facet arthropathy in the lumbar spine.  The examiner indicated that over the 40+ years since the Veteran sustained her back injury, he would expect more radiographic change than what was presented.

Thereafter, in April 2008, the Veteran underwent another MRI which revealed well-maintained disc spaces in good alignment, a mild diffuse disc bulge at the L5-S1 level, and a diffuse disc bulge at the L4-5 level with associated moderate to severe acquired canal stenosis.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the June 2007 and March 2008 VA opinions, which indicate that the Veteran's current low back disability is less likely as not related to her back injury in service, to be probative and persuasive evidence.  The June 2007 opinion was based on a thorough examination of the Veteran and the March 2008 supplemental opinion was based on a thorough review of the Veteran's claims file and the examiner's clinical expertise and experience as an orthopedic surgeon.  Both opinions were supported by rationale.  The June 2007 examiner found the Veteran's back symptoms to be consistent age-associated degenerative process and the March 2008 examiner found probative the negative x-ray evidence following the back injury in the service records and the minimal degenerative changes in the 40 years since the in-service injury.  Among the factors for assessing the probative value of a medical opinion is the thoroughness and detail of the physician's opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board accordingly finds the June 2007 and March 2008 VA medical opinions to be the most probative and persuasive as to whether the Veteran's lumbar spine disability is related to service because those opinions were based on adequate rationales, a review of the record, and an examination of the Veteran.  

The Board also finds it significant that there is no positive medical opinion of record.  The Board acknowledges that the June 2007 examiner stated that if service records indicated x-ray evidence of acute injury at the time of the Veteran's in-service fall, then the Veteran's current back pain could possibly be related to that injury.  However, the Board finds that opinion to be speculative in that the examiner stated that the Veteran's current back pain "could possibly" be related to service if in-service x-rays documented acute injury at the time of the fall.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's opinion that Veteran's time as a prisoner of war could have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder may or may not exist or may or may not be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Moreover, as discussed by the March 2008 VA examiner, the service medical records show that x-rays taken pursuant to the back injury in service were negative.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the preponderance of the evidence is against a finding of a direct nexus between the Veteran's low back injury in service and her current lumbar spine disability.  Although service medical records document treatment for a low back injury diagnosed as a contusion in October 1960, the Veteran completed her service without a complaint of low back pain at separation and the separation examination revealed no complaints or findings of a back disability.  In addition, arthritis of lumbar spine (or any other lumbar spine disability) was not diagnosed within one year of separation, so presumptive service connection for a lumbar spine disability is not warranted.  Therefore, the Board finds that a chronic disability was not shown in service and arthritis was not shown within one year following separation from service.

The Board notes the contentions of the Veteran that her current lumbar spine disability is related to her active service.  However, as a layperson, she is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what she experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which she is competent to observe, such as back pain, but she is not competent to provide a medical diagnosis for any lumbar spine disability or to relate any lumbar spine disability medically to her fall down stairs in service.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran and her friends and family have provided numerous lay statements attesting to a continuity of low back symptomatology since service.  The Board acknowledges that they are competent to do so.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds their statements regarding continuity of symptomatology to lack credibility.  The last complaint of low back pain in service was in October 1960, 11 months prior to the Veteran's separation in September 1961, and the Veteran did not report any back pain at separation.  Her statements made at the time of separation were contemporaneous to service and are found credible.  In addition, the first post-service evidence of a low back disability is in March 1989, over 28 years after her separation from service.  In view of the post-service period without treatment or complaints, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board is cognizant of the Veteran's recent statements that she did report back pain during her separation examination but that her complaints went undocumented.  However, in the absence of credible evidence supporting such an assertion, the separation examination report will be presumed credible.

The Board also finds that the Veteran's claim of continuity of symptomatology since service is contradicted by other evidence of record.  For example, at the time the Veteran initially reported symptoms related to her right lower extremity in March 1989, she denied low back pain and reported an onset of symptoms one year prior.  She did not report a history of chronic back pain or relate any symptoms to a back injury in service at that time or during subsequent treatment in April 1989 and May 1989.  Similarly, at the time the Veteran reported chronic low back pain during VA treatment in September 2001, she did not report a history of or relate her symptoms to a back injury in service.  Those statements were made in furtherance of treatment, and not in connection with a claim for benefits, and, are therefore afforded significant probative weight.  The Board also finds it significant that treatment records show ongoing treatment for various other conditions between March 1988 and September 2001 with isolated complaints related to the back in March, April, and May 1989, and a September 1995 indication of a past medical history positive for back problems.

The Veteran is competent to relate the onset and course of her symptoms as she remembers it.  Thus, her competency is not at issue with regard to recounting the history of her low back disability.  Rather, it is her persuasive value which the Board finds is lacking.  In this case, there exists persuasive conflicting evidence, including a normal medical examination at separation from service, the lack of post-service low back complaints until April 1989, and the Veteran's initial statements regarding the onset of symptoms in March 1989.  In sum, the credible evidence indicates that the Veteran was discharged from the service with a normal discharge examination, and that symptoms related to the low back did not appear until nearly 30 years after discharge.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current lumbar spine disability is related to her active service.  Therefore, the Board concludes that the lumbar spine disability was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and March 2007; rating decisions in October 2004 and June 2007; a statement of the case in October 2007; and, a supplemental statement of the case in March 2008.  Those documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the June 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board is cognizant of the reference in the March 2008 VA opinion to a November 2007 MRI for which there is no associated record.  However, the March 2008 VA examiner discussed the findings in the opinion and there is no evidence that the physician's recounting of the findings is inaccurate.  Nor has the Veteran alleged any prejudice from the VA's failure to obtain the record.  Moreover, there is no indication that the MRI findings provide any medical nexus evidence between the Veteran's current low back disability and her fall in service.  Accordingly, the Board finds that remand to obtain the November 2007 medical record is not warranted as it would merely cause avoidable delay and would not result in any benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

VA has also obtained a medical examination and an additional medical opinion in relation to this claim.  The Board is cognizant that neither the June 2007 nor the March 2008 adequately addressed the Veteran's lay statements and the lay statements provided by her friends and family members regarding continuity of symptomatology.  However, the Board finds that another medical examination is not warranted and any future medical opinion would be redundant in nature.  Other than the lay statements of the Veteran and her friends and family member, which have been deemed not credible by the Board, there is no evidence of record showing that the Veteran's low back disability may be associated with her active military service.  Information that is not credible is not a basis for ordering another medical examination.  Washington v. Nicholson, 19 Vet.App. 362 (2005); Reonal v. Brown, 5 Vet.App. 458 (1993); Smith v. Derwinski, 1 Vet.App. 235 (1991).  As the record does not otherwise indicate in-service incurrence or demonstrate a causal connection between the Veteran's low back disability and her military service, a new examination is not warranted.  Wells v. Principi, 326 F.3d 1381; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER


Service connection for a lumbar spine disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


